DETAILED ACTION
This office action is responsive to the amendment filed 11/24/2020.  Claims 23-29, 31-36, and 43-48 are amended and remain pending and under prosecution.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
	No claim elements are interpreted under 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-29, 31-36, and 43-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regard to Claims 23 and 48, applicant’s disclosure does not appear to provide support for the new limitation “calculating for each electrode of the different pairs of electrodes, a sum of electrode impedance and skin-electrode contact impedance.”  Paragraph 0071 of the 
Claims 24-29, 31-36, and 43-47 are rejected by virtue of dependency on Claim 23.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-29, 31-36, and 43-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regard to Claim 23 and 48, in step ii, the recitation of “comprise two or more opposite sides electrode pairs” is indefinite because it is unclear if the pairs each have 2 or more electrodes, or if there are 2 or more pairs.  It is believed the latter interpretation is intended, and is thus used below.  It is suggested the claim recite “at least two pairs of opposite side electrodes pairs.”

In regard to Claim 43-44, it is unclear how the scope of the claims differ from each other.  Therefore, the metes and bounds of the claims cannot be ascertained and clarification is requested.
In regard to Claim 48, it is unclear what is meant by the recitation of step v, “certain opposite sides electrode pair.”  The limitation is indefinite because it is unclear how many pairs are recited (it is assumed that at least two pairs are recited as similarly recited in Claim 23).  
In regard to Claim 48, it is unclear in step v, if the recitation of “calculated sums” in portion (b) refer to the same “certain opposite side electrode pairs” as in portion (a) or if they are separate.  Further, the term “electron” does not make sense, and should be “electrode.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 23-28, 31-36, and 43-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charach et al (Preventative Treatment of Alveolar Pulmonary Edema of Cardiogenic Origin, 2012) in view of Rabinovich et al (US Pat No. 5749369 – cited by applicant), Sunderland (US Pub No. 20140088394), Freeman et al (WO 2014021883, with references from US Pub No. 20150241505 – Freeman et al 2015), Organ et al (US Pub No. 20040243018), and Freeman et al (US Pub No. 20050107833 – Freeman et al 2005).

In regard to Claims 23 and 48, Charach et al disclose a method for multi-electrode monitoring of an internal electrical impedance of a biological object, the method comprising the steps of:
i)    placing a first  array of electrodes (1-3) on one side of the biological object, best seen in Figure 2, and a second array of electrodes (4-6) on an opposite side of the biological object, best seen in Figure 2, wherein each of said arrays comprises at least three spaced apart electrode, best seen in Figure 2;
ii)    performing a plurality of measurements, i.e. between electrodes 1 and 2, 2, and 3, 1, and 3, 4 and 5, 5, and 6, 4 and 6, and 2 and 4 (pg. 323, section 2.3), wherein each of 
vi)    calculating an internal electrical impedance, i.e. ITI, value of the biological object based on a voltage measurement circuit formed by at least one pair of electrodes formed by the electrodes of said first and second arrays and using calculated values of skin-electrode resistance for each of said electrodes (pg.322-323, section 2.3).

However, Charach et al do not expressly disclose the electrical current is alternating and comparing said calculated values of skin-electrode resistance therebetween, wherein a result of the comparison exceeding a predetermined threshold value is representative of a potential failure in at least one of said electrodes.  
Rabinovich et al teach that it is well known in the art to calculate an analogous internal electrical thoracic impedance using an alternating electrical current to measure voltage drop (Col.1: 17-25).
32, 33.  Rabinovich et al disclose said alternating electrical current has a value from 0.5 to 5 mA and 1 to 2 mA (Col.8: 40-51).
34.  Rabinovich et al disclose said alternating electrical current has a frequency from 50 to 200 KHz (Col.8: 40-51).
 value is representative of a potential failure in at least one of said electrodes, to effectively enable devices which require good electrical contact between the skin and the electrode to function adequately by subsequent correction of such failures (0025, 0075, 0077, 0081, 0096, 0099, 0112, 0126, 0142, 0158).  As noted in the 112 rejection above, it is assumed that the measurement of the impedance of the electrodes of Sunderland provides a sum of electrode impedance and skin-electrode contact impedance.
24.  Sunderland disclose repeating steps when the result of the comparison exceeds a predetermined threshold value (0155).
25.  Sunderland disclose defining a correctness of the measurements of the measurement session or a faultlessness of at least one of the electrodes based on said result of the comparing (0081, 0082).
26.  Sunderland disclose denying acceptance of the measurement session (0082, 0132, 0145).
27.  Sunderland disclose replacing any faulty electrode, including reconnecting the electrode (0002, 0144).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Charach et al such that the electrical current is alternating and has the current and frequency taught by Rabinovich et al as an effective manner of determining the desired internal electrical impedance, as well as comparing said calculated sums of  value is representative of a potential failure in at least one of said electrodes, as taught by Sunderland, to effectively identify and correct electrode failures which would affect the accuracy of the impedance measurement, by various means such as denying faulty results or reconnecting the electrode.

However, Charach et al in combination with Rabinovich et al and Sunderland do not expressly disclose the plurality of measurements are for two or more, opposite side, electrode pairs and for each electrode of the different pairs of electrodes, provide multiple sums of electrode impedance and skin-electrode contact impedance, the sums are compared to each other, and the internal electrical impedance value of the biological object based on measurements of at least two opposite sides electrode pairs of the two or more opposite sides and the calculated sums of each electrode.

Freeman et al (2005) teach that it is well-known in the art to provide two or more pairs of electrodes (1a,1b, and 2a,2b) that provide electrical paths across the patient body, i.e. the electrodes in each pair are on opposite sides of the patient body, as an effective configuration to determine transthoracic impedance, which includes an internal electrical impedance of the patient body, best seen in Figure 1 and 5 (0019, 0023-0024).  Freeman et al (2005) thus teach that said two or more opposite side electrode pairs enable the current to cover as much of the patient body for the desired measurement, i.e. thoracic cavity, because the placement of the 

Organ et al teach that it is well-known in the art to provide a plurality of impedance measurements for two or more pairs of electrodes (0025, 0060, abst), and to determine electrode contact failure for said pairs of electrodes prior to measurement of an internal electrical impedance value of the biological object using the pairs of electrodes, as an effective manner to ensure that erroneous measurements do not result from electrode contact failure, best seen in Figure 4 (0016, 0021-0026, 0049, 0052, 0055-0058, 0060-0061, 0092, 0099, abst).  Thus, Organ et al teach that it is well known in the art to provide analogous measurements between two or more pairs of electrodes.
Freeman et al (references from Freeman et al 2015) teach that it is well-known in the art to provide measure voltage drop between electrodes of a plurality of pairs to determine a plurality of impedance measurements for two or more pairs of electrodes as an effective manner of determining the skin electrode contact impedance of each individual electrode, and thus to determine if electrode contact failure exists for each electrode, best seen in Figure 7-9 (abst, 0018, 0021-0023, 0026-0037, 0042, 0046-0050, abst).  It is noted that Freeman et al (2015) disclose the impedance of each electrode is a sum of electrode impedance and skin-electrode contact impedance (equations pg. 5-7), and thus multiple sums of such.  Thus, Freeman et al (2015) teach that it is well known in the art to provide analogous measurements between two or more pairs of electrodes to determine a sum of electrode impedance and skin-

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Charach et al, Rabinovich et al, and Sunderland such that measurements of two or more opposite side electrode pairs are used to determine the internal electrical impedance value of the biological object, as taught by Freeman et al (2005), to effectively enable more of the thoracic cavity and thus the internal electrical impedance to be determined, wherein in regard to Claim 48, there is an inter-electrode space between electrodes of each of the two or more opposite sides electrode pairs, wherein the certain opposite sides electrode pair is associated with a longest inter-electrode space out of the inter-electrode spaces of the two or more opposite sides electrode pairs, as taught by Freeman et al (2005), to effectively capture the desired amount of the biological object within the electrical path and thus for the internal electrical impedance measurement.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Charach et al, Rabinovich et al, Sunderland, and Freeman et al (2005) such that to determine the potential electrode contact failure of each electrode, the plurality of measurements are for two or more, opposite side, electrode pairs and for each electrode of the different pairs of electrodes, provide multiple sums of electrode impedance and skin-electrode contact impedance, as taught by the combination of Organ et al, Freeman et al (2015) (and Freeman et al (2005)), as an effective manner to determine the potential electrode contact failure of each electrode.

It is noted that applicant has not disclosed any criticality toward the limitation of comparing the calculated sums to each other (see specification 0052) as solving a particular problem, conferring a specific advantage, or providing a desired result other than being another manner of determining the electrode contact failure.  Sunderland, Organ et al, and Freeman et al 2015 teach comparing the sum of electrode impedance and skin-electrode contact impedance compared to a threshold to determine electrode contact failure (see references above).  A comparison of each electrode impedance sum to the threshold effectively constitutes a comparison to each other.  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to have the invention of Charach et al, Rabinovich et al, Sunderland, Freeman et al (2005), Organ et al, and Freeman et al (2015) include comparing the calculated sums to each other as an equally as effective manner of determining if the electrode contact failure for each electrode exists.

Finally, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Charach et al, Rabinovich et al, Sunderland calculate the internal electrical impedance value of the biological object based on measurements of at least two opposite sides electrode pairs of the two or more opposite sides, as taught by Freeman et al (2005) to enable the desired portion of the thoracic cavity to be measured (also see above), and the calculated sums of each electrode, as taught by the combination of Freeman et al (2005), Organ et al, and Freeman et al (2015) as elaborated above, to effectively determine the internal electrical impedance value only after determining that no electrode contact failures exist for 

28.    Charach et al disclose said biological object includes a human body, best seen in Figure 2.
31.   Charach et al disclose said internal electrical impedance of a biological object includes an Internal Thoracic Impedance (ITI) (pg.323, section 2.3).
35.    Charach et al disclose said alternating electrical current includes alternating current of any periodic waveform since the alternating current must have at least one waveform.
36.    Charach et al disclose a number of said imposing is defined by number of combinations by said pairs of electrodes (pg.322-323, section 2.3).
43.    The method according to claim 23 wherein the two or more opposite sides electrode pairs comprises any combination between any electrode of the first array and any electrode of the second array, with Charach et al already teaching the first and second array above (Charach et al with Organ et al, Freeman et al 2015, Freeman et al 2005).
44.    The method according to claim 23 wherein the two or more opposite sides electrode pairs comprises only some of any combination between any electrode of the first array and any electrode of the second array, with Charach et al already teaching the first and second array above (Charach et al with Organ et al, Freeman et al 2015, Freeman et al 2005).

46.  The method according to claim 23 wherein the calculating of the internal electrical impedance value comprises combining the measurements of the at least two opposite sides electrode pairs by using a pre-set algorithm (Charach et al with Organ et al, Freeman et al 2015 teach at least two electrode pairs for impedance measurement; Freeman et al 2005 teaches combining at least two electrical transthoracic/opposite side electrode pair paths).
47.    The method according to claim 23 wherein biological object is a lung (Charach et al, pg. 322 section 2.3) and wherein the calculating of the internal electrical impedance value comprises combining the measurements of the at least two opposite sides electrode pairs by using a pre-set algorithm (Organ et al, Freeman et al 2015 teach at least two electrode pairs for impedance measurement; Freeman et al 2005 teaches combining at least two electrical transthoracic/opposite side electrode pair paths).

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charach et al in view of Rabinovich et al, Sunderland, Freeman et al (2005), Organ et al, and Freeman et al (2015) as applied to claim 23 above, and further in view of Mazar et al (US Pub No. 20090076336).
	Charach et al in combination with Rabinovich et al, Sunderland, Freeman et al (2005), Organ et al, and Freeman et al (2015) disclose the invention above but do not expressly disclose the predetermined threshold value is about 150 ohm.  Mazar et al teach that it is well known in the art that a skin-electrode resistance of exceeding a predetermined threshold of about 150 ohm indicates that there is improper skin electrode contact for proper measurement of internal tissue characteristics, which would include internal electrical impedance (0020, claim 23 pg.14).  Mazar et al teach only connecting the electrodes and battery of the device when the measurements fall below 100 ohm.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Charach et al as modified by Rabinovich et al, Sunderland, Freeman et al (2005), Organ et al, and Freeman et al (2015) such that the predetermined threshold is about 150 ohm as taught by Mazar et al as an effective value for the threshold indicating improper skin electrode contact.

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791




/DEVIN B HENSON/Primary Examiner, Art Unit 3791